Exhibit 10.1

 

 

AMENDMENT DATED JANUARY 31, 2017, TO THE SECOND

AMENDED LETTER LOAN AGREEMENT AND THE SECOND AMENDED

PROMISSORY NOTE, BOTH DATED NOVEMBER 13, 2014

 

 

This Amendment to that certain Second Amended Letter Loan Agreement and that
certain Second Amended Promissory Note, both dated December 13, 2014, between
CATI Operating, LLC (“CATI”), as assignee of Lucas Energy, Inc. (“LEI”) [LEI is
now known as Camber Energy, Inc.], and Louise H. Rogers, an individual as her
separate property (“Rogers”), is entered into and made effective as of the 31st
day of January, 2017, assuming all conditions described below are first met.
This document is referred to as the “January 2017 Amendment.”

 

Recitals

 

On or about November 18, 2014, to be effective November 13, 2014, LEI and Rogers
entered into the Second Amended Letter Loan Agreement (“2d LLA”) and the Second
Amended Promissory Note (“2d Note”). On August 12, 2015, LEI and Rogers entered
into an amendment to the 2d Note and 2d LLA extending the maturity date to
September 13, 2015, and including other changes. On August 28, 2015, LEI and
Rogers entered into another amendment to the 2d Note and 2d LLA extending the
maturity date to October 31, 2016, and including other changes. On or about
December 14, 2015, LEI, Rogers, and CATI entered into several agreements under
which LEI assigned all of its oil and gas properties and related rights to CATI
and CATI became the assignee of LEI under the 2d LLA and the 2d Note (as well as
the other Loan Documents). All references to the 2d LLA and the 2d Note include
the August 12, 2015 and August 28, 2015, amendments and the December 14, 2015,
amendments and assignments. On October 31, 2016, CATI and Rogers entered into an
agreement extending the maturity date of the 2d LLA and the 2d Note to January
31, 2017. CATI and Rogers now desire to again extend the maturity date of the 2d
LLA and the 2d Note in exchange for good and valuable consideration to Rogers as
set forth below.

 

Terms of January 2017 Amendment

 

In exchange for CATI’s immediate payments of the amount of $9,000.00 to Rogers
and $9,000.00 to Robertson Global Credit, LLC, CATI and Rogers desire to amend
the Maturity Date as that term is defined in the 2d LLA and the 2d Note (as
previously amended) from January 31, 2017, to April 30, 2017. These payments
shall be wired as instructed by counsel for Rogers no later than 12:00 noon on
Thursday, February 2, 2017. Upon receipt of both of these payments by the
intended recipients, this January 2017 Amendment becomes effective and shall be
effective retroactively to January 31, 2017. If these payments are not made by
this deadline, this Amendment is void and of no force or effect.

 

All capitalized terms in this January 2017Amendment shall have the meaning given
in this document, and if not defined in this document, they shall have the
meaning given in the 2d LLA in its Schedule A entitled “Definitions.”

 

This January 2017Amendment is intended to be a part of the 2d LLA and the 2d
Note (and all of the other Loan Documents) (as amended), effective as of January
31, 2017, assuming all payments described above have been timely made.

 

 

 
 

--------------------------------------------------------------------------------

 

 

CATI and Rogers have duly executed this January 2017 Amendment as of the dates
set forth beside their respective signatures.

 

CATI and Rogers agree that electronic signatures shall bind them to the same
extent as an original signature. This January 2017 Amendment may be executed in
multiple counterparts, which together create a single document.

 

CATI Operating, LLC

By Lucas Energy, Inc., its sole Member

 

 

 

 

 

 

By:

/s/ Anthony C. Schnur

 

Date of Signature: February 1, 2017

 

 

Anthony C. Schnur, Chief Executive Officer

 

 

 

 

 

 

 

 

          LOUISE H. ROGERS                 /s/Louise H. Rogers/by SEC   Date of
Signature: February 1, 2017   Louise H. Rogers       By Sharon E. Conway as her
attorney-in-fact      

 

 

 

 

 

 

 

Amendment Dated January 31, 2017, to the Second Amended Letter Loan

Agreement and the Second Amended Promissory Note, Both Dated November 13, 2014

Rogers - CATI/February 1, 2017

 Page 2 of 2

     